Citation Nr: 0413247	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-12- 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than June 9, 1998, 
for a grant of service connection for status post left hip 
arthroplasty, shortening left lower extremity, dysplastic 
left hip with arthritic changes (left hip disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In the August 2000 
rating action, the RO granted service connection for left hip 
disability and assigned a 30 percent evaluation, effective 
June 9, 1998.  In his timely appeal of this determination to 
the Board, the veteran challenges the effective date assigned 
by the RO for entitlement to service connection.

In a January 2001 statement, the veteran asserted that a July 
3, 1963, rating decision that denied service connection for 
left hip disability was clearly and unmistakably erroneous, 
and in the October 2001 rating decision, the RO denied 
entitlement to an earlier effective date for service 
connection for left hip disability on the basis that its July 
3, 1963, October 7, 1963, and January 22, 1964, 
determinations denying service connection were not clearly 
and unmistakably erroneous.  In this appeal, the veteran 
challenges the effective dated assigned by the RO for 
entitlement to service connection based on allegations of CUE 
in the above rating decisions; however, as will be discussed 
below, because the Board has concluded that there is no final 
adverse RO decision that can be subject to a CUE attack, as a 
matter of law, he cannot assert a claim of CUE.  See Link v. 
West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. 
App. 322, 325 (1997).  As such, the Board has identified the 
issue on appeal as stated on that title page.


FINDINGS OF FACT

1.  On May 13, 1963, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for a left hip joint condition.

2.  In a July 3, 1963, rating decision, the RO denied service 
connection for left hip disability on the basis that the 
condition existed prior to service and was not aggravated 
during service; in July 17, 1963, letter, the RO notified the 
veteran of the determination.

3.  On September 30, 1963, the RO received a statement from 
the veteran's United States Representative requesting that 
the veteran's claim be reviewed, together with additional 
medical evidence in support of the claim.

4.  In an October 7, 1963, rating decision, the RO confirmed 
and continued the denial of service connection for left hip 
disability on the basis that the condition existed prior to 
service and was not aggravated during service; in an October 
14, 1963, letter, the RO notified the veteran of the decision 
and his appellate rights, and advised him that he should 
promptly submit any new evidence that he believed would 
justify a different determination.  

5.  In a January 7, 1964, statement, the veteran, noting his 
claims number and military service, cited the RO's October 
14, 1963, notice letter informing him that the evidence 
submitted did not warrant a change in the previous 
determination, and requested that the case be reviewed; in 
doing so, he argued that his left hip disability was 
permanently aggravated during service, and submitted 
additional evidence in support of this claim.

6.  In a January 14, 1964, rating decision, the RO confirmed 
and continued the denial of service connection for left hip 
disability on the basis that the evidence did not warrant any 
change in the previous determination; in a January 22, 1964, 
letter, the RO notified the veteran of the decision.  

7.  In an August 2000 rating decision, the RO granted service 
connection for left hip disability, effective June 9, 1998.



CONCLUSIONS OF LAW

1.  The RO's July 3, 1963, October 7, 1963, and January 22, 
1964, rating decisions denying service connection for left 
hip disability are not final.  38 U.S.C.A. § 4005 (West 
1958); 28 Fed. Reg. 35 (Jan. 1, 1963) (codified at 38 C.F.R. 
§ 19.1a (b) (1964)); Myers v. Principi, 16 Vet. App. 228 
(2002).

2.  An effective date of May 13, 1963, for the award of 
service connection for left hip disability, is warranted.  
38 U.S.C.A. §§ 1110, 5110, 7104 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has recently been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45620 (to be codified at 
38 U.S.C.A. § 3.159(c)).  Here, in light of the veteran's 
contentions, the Board's determination that the veteran's 
left hip disability claim has remained pending before VA 
since he initially filed it on May 14, 1963, and given the 
RO's notices contained in the August 2002 Statement of the 
Case (SOC) and April 2003 Statement of the Case (SSOC), VA 
has satisfied all VCAA notice and duty to assist 
requirements.

Background

The veteran entered active duty in August 1961, and the 
service medical records show that at service entry, he was 
found to be sound with respect to his left hip.  These 
records indicate that, beginning in September 1961, the 
veteran was seen on several occasions for complaints and 
treatment of left hip problems, and in doing so, he reported 
sustaining an injury to his left hip many years prior to 
service.  Because of continuing problems, a Medical Board was 
convened, and its October 1961 report, it recommended that 
the veteran be discharged from active duty due to his left 
hip disability, which it determined was not incurred in the 
line of duty, had existed prior to service, and was not 
aggravated by service.

On May 13, 1963, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for a left hip joint condition; the 
application was dated that same day.  On the application, the 
veteran reported that the onset of the disability was in 
October 1961.

In a July 3, 1963, rating decision, the RO denied service 
connection for the residuals of a left hip injury, reasoning 
that the veteran had a temporary exacerbation of symptoms 
during service and "failed to establish a permanent 
aggravation of this condition during service."  In July 17, 
1963, letter, the RO notified the veteran of the 
determination.

In response to the RO's adverse determination, the veteran 
contacted his United States Representative to assist him in 
establishing service connection for his left hip condition; 
in a September 27, 1963, letter, the veteran's Congressman 
indicated that he was enclosing a statement given to him by 
the veteran while he was in service, together with a report 
from the veteran's private physician, Dr. Robert L. Moore.  
In closing, his Representative, noting the veteran's claims 
number, requested that his file be reviewed in light of this 
new evidence and that a "favorable decision be rendered."  

In an October 2, 1963, letter to the veteran's Congressman, 
the RO acknowledged receipt of his letter, together with the 
new medical evidence, and assured him that the veteran's 
claim would be reviewed.  In his September 1963 report, Dr. 
Moore, discussed the veteran's pertinent medical history, 
including an incident when he was struck by a truck when he 
was three years old, as well as the veteran's report that he 
had no left hip pain or discomfort upon entering service in 
August 1961.  Following his examination and review of X-rays, 
the physician reported that the veteran had a congenital 
deformity of the left hip "with the bare possibility of an 
injury by history a child of 3 as noted in his history 
today."  He indicated that the residuals of the veteran's 
condition included a one-half inch shortening of his left 
lower extremity and atrophy of his left thigh and calf.  Dr. 
Moore added that the veteran was examined by the military at 
induction and no left hip disability was noted and no waiver 
was granted that he had no left hip symptoms.  The physician 
stated that while in service the veteran experienced acute 
left hip symptoms and was discharged from service, and that 
since that time he had had a symptomatic left hip disability.  
Finally, he opined that it was very likely that the veteran 
had a pre-existing left hip disability that was aggravated by 
service.

In an October 7, 1963, rating decision, the RO confirmed and 
continued the denial of service connection for left hip 
disability on the basis that the condition existed prior to 
service and was not aggravated during service.  In doing so, 
the RO stated that Dr. Moore's report shows that he examined 
the veteran in September 1963, which it noted was one year 
and ten months after separation from service.  

In an October 14, 1963, letter, the RO notified the veteran 
of the decision and of his appellate rights, and indicated 
that he should promptly submit any new evidence that he 
believed would justify a different determination.  In 
addition, the RO stated that he had one year from the date of 
the letter to appeal its determination to the Board, and that 
it would otherwise become final.  The RO advised him that if 
he wished to appeal, he should let it know and that it would 
send him the proper form on which to do so.

In a January 7, 1964, statement, the veteran, noting his 
claims number and citing the RO's October 14, 1963, notice 
letter informing him that the evidence submitted did not 
warrant a change in the previous determination, again 
requested that the case be reviewed; in doing so, he argued 
that his left hip disability was permanently aggravated 
during service, and submitted additional evidence in support 
of this claim.  As the veteran pointed out, these records, 
which are from Worcester Boys' Trade School, are dated from 
September 1958 to June 1961, just two months prior to his 
entry into service in August 1961, show that he held the 
school record for the broad jump at nine feet three inches.  
In addition, they reflect that the school's athletic director 
indicated that he had received three physical fitness badges 
in consecutive years for successfully completing all phases 
of their tests.  Further, a July 1961 record shows that the 
veteran earned a grade of "excellent" for physical 
education.

In a January 14, 1964, rating decision, the RO, indicated 
that it had considered the veteran's records from Worcester 
Boys' Trade School but confirmed and continued the denial of 
service connection for left hip disability on the basis that 
the evidence did not warrant any change in the previous 
determination.  In a January 22, 1964, letter, the RO 
notified the veteran of the decision, and again stated that 
if he had any new evidence that he believed would justify a 
different determination, he should submit it promptly.  The 
RO added that if he had no further evidence, and he believed 
that its decision was not correct, he could appeal the 
decision to the Board at any time within one year of the date 
of the letter; the RO indicated that that could be done by 
notifying it in writing of the reasons why and that they 
would then inform him of what further action was necessary on 
his part, but that in the absence of a timely appeal, the 
decision would become final.

The claims folder contains no correspondence following the 
RO's January 1964 letter until the veteran sought to file 
another claim of service connection for left hip disability 
in September 1996.  In October 1996, the RO acknowledged the 
veteran's claim and informed him that he needed to submit new 
and material evidence to reopen his left hip disability 
claim.

The veteran took no action within a year of the RO's letter, 
but on June 9, 1998, he filed another claim of service 
connection, and submitted additional evidence in support of 
this claim.  Among the evidence was a May 1998 report 
prepared by the veteran's private treating physician, Dr. 
Francis D. O'Connell.  In the report, Dr. O'Connell noted 
that the veteran had sustained an injury during service when 
he fell during KP (kitchen patrol) on a wet floor and injured 
his left hip and left knee.  With respect the onset and 
etiology of his left hip disability, Dr. O'Connell, in 
essence, opined that the veteran had a congenital left hip 
condition that was not symptomatic at service entry and that 
his in-service left hip trauma represented a superimposed 
injury that aggravated his pre-existing left hip disability.

In June 2000, the veteran was afforded a formal VA 
examination.  Following his physical examination of the 
veteran and review of his records, the physician concluded 
that the veteran probably had a congenital deformity of the 
left hip and that he sustained left hip trauma when he was 
three years old.  She added that the veteran experienced 
further left hip trauma while on active duty in 1961 that 
aggravated and precipitated "a cascade of arthritis"; the 
examiner stated that in-service trauma caused a contusion of 
the veteran's cartilage or intra-articular fracture that led 
to the aggravation of his left hip condition.  As such, the 
physician opined that the veteran's left hip condition was 
aggravated by active duty.

In an August 2000 rating decision, the RO granted service 
connection for left hip disability, and assigned an initial 
30 percent evaluation under Diagnostic Code 5054, effective 
June 9, 1998.  As noted in the introduction, in January 2001, 
the veteran asserted a claim that the previous RO denials in 
1963 and 1964 were clearly and unmistakably erroneous, and in 
his Notice of Disagreement, challenged the RO's assignment of 
June 9, 1998, as the effective date of service connection for 
this condition.  In support of these claims, the veteran 
cited the uniformity of the opinions offered by Dr. Moore in 
1963, Dr. O'Connell in 1998 and the VA physician in June 
2000.  As such, he maintained that his benefits should be 
retroactive to the filing of his initial claim in May 1963.  
In addition, the veteran pointed out that he was not afforded 
a VA examination in 1963 and asserted that if one had been 
conducted, the examiner would have offered a similar opinion 
regarding whether his left hip disability was aggravated 
during service and his claim would have been granted at that 
time.  

In an October 2001 rating decision, the RO denied the 
veteran's entitlement to an earlier effective date on the 
basis that the July 3, 1963, October 7, 1963, and January 22, 
1964, determinations were based on the earlier 
decisionmakers' judgments and their weighing of the evidence.  
In this regard, the RO indicated that the veteran's fall 
during KP duty was taken into account, as was Dr. Moore's 
September 1963 report and the veteran's records from 
Worcester Boys' Trade High School.

In February 2002, the veteran submitted a January 2002 report 
prepared by Dr. O'Connell in which he reiterated his earlier 
conclusion that the veteran's pre-existing left hip 
disability was aggravated by service.

In an August 2002 rating decision, a copy of which was sent 
to the veteran as part of the SOC dated that same month, the 
RO denied the veteran's claim of entitlement to an earlier 
effective date for service connection for left hip disability 
on the basis that its July 3, 1963, October 7, 1963, and 
January 22, 1964, were not clearly and unmistakably 
erroneous.  In support of this determination, the RO 
indicated that whether the veteran's pre-existing left hip 
disability was aggravated during service was a question of 
judgment within the discretion of the rating specialist and 
that the benefit of the doubt rule was not applicable to CUE 
claims.  Moreover, the RO noted that the service medical 
records included a medical assessment that his left hip 
disability pre-existed service and was not aggravated by 
service.

In March 2003, the veteran, accompanied by his 
representative, testified at a hearing before a hearing 
officer at the RO.  During the hearing, he reiterated his 
contention that an earlier effective date was warranted for 
service connection for his left hip disability because the 
July 3, 1963, October 7, 1963, and January 22, 1964, rating 
actions were clearly and unmistakably erroneous.  In doing 
so, he cited Dr. Moore's September 1963 report, which 
included that physician's opinion that his pre-existing left 
hip disability was aggravated by service, and which was 
consistent with those offered by other examiners, including 
the one who conducted the June 2000 VA examination.  In this 
regard, the veteran also repeated his argument that if VA had 
afforded him such an examination in 1963, his claim would 
have been granted at that time, implying that retroactive 
benefits were warranted due to VA's implicit breach of its 
duty to assist.

In an April 2003 rating decision, which was issued to the 
veteran as part of the SSOC dated later that same month, the 
RO confirmed and continued its denial of the veteran's 
earlier effective date claim.  In doing so, the RO stated 
that its failure to schedule the veteran for a VA examination 
in 1963 could not serve as a basis for a CUE claim.  The RO 
also indicated that the basis that service connection was 
granted in August 2000 based on new and material evidence and 
that the effective date assigned was the date of receipt of 
the veteran's application to reopen this claim, e.g., June 9, 
1998.

Finally, in written argument dated in July 2003 and March 
2004, his representative argued that the evidence of record 
at the time of the July 3, 1963, October 7, 1963, and January 
22, 1964, determinations clearly warranted that service 
connection be granted.  In doing so, Disabled American 
Veterans pointed out that no left hip condition was noted at 
service entry and that the condition became symptomatic only 
after several weeks of service.

Analysis

In Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that pursuant to the duty to assist, 
VA was required to investigate all theories of recovery, 
"including those unknown to the veteran."  Id. at 1271.  
The Board is also required to consider all potentially 
applicable provisions of law and regulation.  Fortuck v. 
Principi, 17 Vet. App. 173, 179 (2003); 38 U.S.C.A. 
§ 7104(a).  In addition, recently, in Szemraj v. Principi, 
357 F.3d 1370 (Fed. Cir. 2004), the Federal Circuit, citing 
its decision in Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001), reiterated that VA must give a sympathetic 
reading to the veteran's filings to determine all claims for 
recovery supported by a liberal construction of allegations.  
Id. at 1373.

Because this case is factually similar to Myers v. Principi, 
16 Vet. App. 228 (2002), the Board concludes that a 
discussion of that case is instructive for the Board's 
consideration of this matter.  In Myers, two months after his 
discharge from service, the veteran filed a claim of service 
connection for back disability in February 1958.  By way of a 
May 1958 letter, the RO advised the veteran that his claim 
was denied and that he had one year to appeal.  The RO stated 
that if he wished to do so, he should inform the RO and that 
that office would furnish him a VA Form 1-9 for that purpose.

The Court noted that in April 1959, the RO received a letter 
from the veteran in which he stated,

This letter is in regards to my claim 
which was filed in San Diego last year.  
The claim was turned back because it was 
said that my condition [was] not incurred 
in nor was aggravated by my military 
service.  I would like to have a copy of 
that letter so I may refile my claim as 
soon as possible.  The letter that was 
given to me has gotten lost somewhere so 
I will need another copy.  Also, please 
send me instructions of how to go about 
reopening my claim.  My condition has 
become worse since my release from 
service.  I feel I should be able to get 
something to justify it because I was 
never bothered with my back until after I 
had already served fourteen months of my 
enlistment period.

Please send me all materials as soon as 
possible so I may get this claim reopened 
as soon as can be arranged.

The Court noted that in a June 1959 letter, the RO 
acknowledged its receipt of the veteran's April 1959 letter 
and advised him, "Such evidence as you may wish to submit to 
reopen your claim must show that it [sic] was incurred during 
service."  In June 1960, the RO confirmed and continued the 
prior denial because the evidence he submitted did not 
warrant a change in the previous determination.  The Court 
reported that in October 1986 and April 1988, the RO again 
denied the veteran's applications to reopen a claim of 
service connection for back disability on the basis that the 
evidence presented was not new and material.

In February 1994, the veteran filed another application to 
reopen, which was denied, but he perfected an appeal to the 
Board, which in January 1997 decision, reopened the claim and 
remanded it for further development; in June 1997, the RO 
granted service connection for the veteran's pre-existing 
back disability and assigned a 40 percent rating, effective 
January 28, 1994.  That same month, the veteran filed a claim 
seeking an earlier effective date for the grant of service 
connection, stating he initially filed a claim of service 
connection in 1958 and he was only being compensated since 
1994.

In the Board decision on appeal, which was on remand from the 
Court, which had vacated an earlier Board denial on the basis 
that it had failed to analyze whether the RO's May 1958 
rating decision was final, the Board determined that it could 
award the veteran an earlier effective date only if it found 
that, in response to the 1958 RO decision, that the veteran 
had filed an appeal; instead, the Board concluded that 
although the letter from the veteran contained all the 
information required then by regulation to constitute an 
application for appeal and that it would have been considered 
such had he not expressed specifically and without 
qualification an intent for some other course of action.  In 
this regard, the Board noted that the veteran had not used 
the word "appeal" or indicated that he wished to challenge 
the RO's determination.  Further, the Board found, 

When his claim in 1959, construed as a 
claim to reopen, was denied and he was 
given the opportunity to appeal, he did 
not do so.  Frankly, the Board feels that 
if the veteran had intended to appeal the 
1958 decision in his correspondence 
received in May 1959, he would certainly 
have appealed the 1960 decision denying 
his claim or at least have clarified his 
intent regarding his earlier claim.  

Pursuant to 38 U.S.C.A. § 4005 (West 1958), the law in effect 
at the time of the May 1958 rating decision in Myers as well 
as when the July 3, 1963, October 7, 1963, and January 22, 
1964, determinations were made, provided, in pertinent part:

(d)  In each application for review on 
appeal the name and service of the 
veteran on account of whose service the 
claim is based must be stated, together 
with the number of the claim and the date 
of the action from which the appeal is 
taken.  The application must clearly 
identify the benefit sought.

(e)  Each application for review on 
appeal should contain specific 
assignments of the alleged mistake of 
fact or error of law in the adjudication 
of the claim.  Any application which is 
insufficient may be dismissed.

38 U.S.C.A. § 4005(d) and (e) (West 1958).

In addition, effective January 1, 1963, VA promulgated a new 
regulation, 38 C.F.R. § 19.1a, titled "What constitutes an 
appeal."  See 28 Fed. Reg. 35 (Jan. 1, 1963), (codified at 
38 C.F.R. § 19.1a (b) (1964)).  Pursuant to 38 C.F.R. 
§ 19.1a(a), on or after January 1, 1963, an appeal consisted 
of a timely filed notice of disagreement in writing, followed 
by the furnishing of a statement of the case to the claimant 
and his representative, and a timely filed substantive appeal 
directed to the statement of the case.

The definition of what constituted a notice of disagreement 
was set forth in subsection (b) of 38 C.F.R. § 19.1a, which 
provided, 

A written communication from a claimant 
or a representative expressing 
dissatisfaction and disagreement with an 
adjudicative determination of an agency 
of original jurisdiction will constitute 
a notice of disagreement.  The notice 
should be in term which can be reasonably 
construed as evidencing a desire for 
review of that determination.  A 
completed VA Form 1-9, Appeal to Board of 
Veterans Appeals, received prior to the 
furnishing of a statement of the case, 
will be construed as a notice of 
disagreement.

The Court, analyzing the veteran's April 1959 letter pursuant 
to the criteria set forth above, held that it satisfied all 
the statutory criteria of a Notice of Disagreement.  In 
support of that determination, the Court held that although 
the veteran did not use the proper language in the letter, 
i.e., he expressed a desire to refile his claim and asked for 
instructions about how to go about reopening it, it found 
that the content of the letter met the requirements of the 
statute because the letter included his name, service ("my 
military service"), his claim number (his "C" number), the 
date of the prior action (last year), and clearly identified 
the benefit sought.  Moreover, the Court stated that because 
the veteran had offered a rationale in support of the claim, 
it satisfied any requirement that he make a specific 
assignment of the alleged mistake of fact or error of law in 
the adjudication of the claim set forth in 38 U.S.C.A. 
§ 4005(e).  Further, noting the subsequent history of the 
veteran's claim, the Court declared that the only relevant 
inquiry was whether his April 1959 letter satisfied the 
criteria for an application for review on appeal set forth in 
38 U.S.C.A. § 4005 (West 1958), and that his actions 
following the 1959 letter were irrelevant.  Id. at 233.

In addition, citing its decision in Tablazon v. Brown, 8 Vet. 
App. 359 (1995), the Court held that, notwithstanding VA's 
several intervening denials of the veteran's applications to 
reopen this claim and the Board's reopening of this matter in 
January 1997, because the April 1959 statement placed the 
matter in appellate status, those determinations were "not 
relevant to the continued appellate status of the veteran's 
still unawarded 1958 claim" because the RO did not furnish 
him a VA Form 1-9 or a statement of the case.  Id. at 235-36.  
In light of the foregoing, the Court reversed the Board's 
decision and remanded the matter for the assignment of an 
effective date for the initial award of service connection 
and a rating or ratings, as appropriate.

In this case, the Board finds that the veteran's United 
States Representative's September 27, 1963, letter satisfied 
the criteria for a Notice of Disagreement because it 
identified the veteran by name; the benefit he sought, i.e., 
service connection for left hip disability; his claims 
number; and the adverse action.  In addition, it provided a 
basis for a favorable determination.  Moreover, the letter 
reflects that the requested that the claim be reviewed, i.e., 
the very language used in both 38 U.S.C.A. § 4005(d) and (e) 
(West 1958) and 38 C.F.R. § 19.1a(b) in defining what then 
constituted a notice of disagreement.  As noted above, 
pursuant to the governing regulation, the statement needed 
only to express his disagreement and dissatisfaction and 
simply evidence a desire for review.

Thereafter, following the RO's October 14, 1963, notice 
letter indicating that the denial of his claim was being 
continued, in January 1964, in compliance with the RO's 
advice that he promptly submit any new evidence that he 
believed would justify a different determination, he filed 
with the RO school records from Worcester Boys' Trade School 
showing that he was extremely athletic (he had even set the 
school record for the broad jump) and had no left hip 
problems.  In addition, in his January 7, 1964, statement, 
the veteran reported his claims number and specifically cited 
the RO's October 14, 1963, notice letter informing him that 
the evidence he submitted did not warrant a change in the 
previous determination, and requested that the case be 
reviewed, i.e., he again employed the very language used in 
the statute and regulation for appealing an adverse RO 
determination.  Moreover, in doing so, he argued that his 
left hip disability was permanently aggravated during 
service, and submitted additional evidence in support of this 
claim, and offered a rationale for service connection.  

As such, the veteran did all he was required to do, i.e., he 
expressed his disagreement and explained why he was 
dissatisfied, offering a reasoned argument in support of 
service connection.  In addition, in response to the RO's 
request, he again provided additional evidence in support of 
his claim.  The Board finds that, as in Myers, the RO failed 
to either send him a VA Form 1-9 or a statement of the case, 
which it was required to do.  Thus, although the veteran's 
claim was placed in appellate status, by its inaction, the RO 
prevented the veteran from perfecting an appeal to the Board, 
and thus the claim has remained open since May 13, 1963.  See 
Myers, Tablazon.

In light of the foregoing, and especially given the veteran's 
repeated actions and his choice of words, the Board finds 
that, when contrasted with the facts in Myers, he more 
clearly expressed an intent to appeal the adverse July 3, 
1963, October 7, 1963, and January 22, 1964, RO 
determinations.  This is particularly true of the veteran's 
January 7, 1964, statement.  To reiterate, in light of the 
Court's decision in Myers, the Board finds that the veteran's 
claim has remained pending since the filing of his May 13, 
1963, claim.  

Finding that the claim has been open since the veteran filed 
it on May 13, 1963, which was more than one year following 
his separation from service in November 1961, the Board will 
turn to whether the veteran is entitled to an effective date 
of service connection for left hip disability prior to June 
9, 1998.  Under governing law, the effective date for a grant 
of service connection on the basis of the receipt of an 
original claim filed more than one year following a veteran's 
discharge from active duty is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  In light of 
the foregoing, an effective date of May 13, 1963, is 
warranted for service connection for the veteran's left hip 
disability.  


ORDER

An effective date of May 13, 1963, for the award of service 
connection for left hip disability is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



